Opinion by
Johnson, J.
It was stipulated that the issues and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 90 cartons of solid tuna fish in lot No. 158, covered by entry 745569, reported by the inspector as manifested, not found, was in fact not received by the importer. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon such portions of the merchandise 'as were reported by the inspector as manifested, not found. The protest was sustained to this extent.